Citation Nr: 9916179	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  95-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and Frederick Sautter, M.D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1970 to June 
1983.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, denied service connection for post-traumatic 
stress disorder (PTSD).  In June 1997, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The veteran may have submitted an informal claim for service 
connection for a bipolar disorder.  It appears that the RO 
has not had an opportunity to act upon the informal claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, the Board cannot have jurisdiction of the issue.  
38 C.F.R. § 19.13 (1998).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran did not serve in either the Republic of 
Vietnam or Cambodia.  The veteran did not serve in combat.  

3.  The veteran's statements as to his alleged inservice 
stressors are not credible.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded 


claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claim.  Generally, a "well-grounded" 
claim is one which is plausible.  The Court has directed 
that, in order for a claim for service connection to be 
well-grounded, there must be (1) competent evidence of a 
current disability; (2) proof as to incurrence or aggravation 
of a disease or injury in service; and (3) competent evidence 
as to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  The veteran has been informed 
of the reasons for the denials and the deficiencies in the 
record.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  Moreau v. Brown, 9 Vet. App. 389 
(1996); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) direct 
that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

The Court has clarified that:  

[W]e have concluded that under section 
1154(b) once a combat veteran's claim for 
service connection of a disease or injury 
alleged to have been incurred in or 
aggravated in combat service is well 
grounded under Caluza and Epps, both 
supra, then the claimant prevails on the 
merits unless VA produces "clear and 
convincing evidence" to the contrary -- 
that is, unless VA comes forward with 
more than a preponderance of the evidence 
against the claim.  Arms v. West, 12 Vet. 
App. 188, 195, (1999).  

At a March 1977 Air Force physical examination for service 
separation, the veteran reported experiencing "depression or 
excessive worry;" "frequent trouble sleeping;" and "every 
day tensions."  On examination, the veteran exhibited no 
psychiatric abnormalities.  An August 1978 Air Force 
treatment entry notes that the veteran complained of mental 
difficulties, suicidal ideations, increased irritability, 
increased tension, decreased work efficiency, crying spells, 
and insomnia.  Impressions of adjustment reaction of adult 
life and "ruleout some form of a neurotic disorder" were 
advanced.  A March 1979 treatment record states that the 
veteran denied any current manifestations of his "previous 
stress reaction."  He reported improved marital 
communication.  An impression of a resolved adjustment 
reaction was advanced.  A September 1979 Air Force mental 
health clinic treatment entry notes that the veteran 
complained of depression; marital and work problems; and 
depression with other somatic symptoms affecting work.  The 
veteran was diagnosed with reactive depression, an adjustment 
reaction, and an immature personality disorder.  An October 
1979 hospital summary reflects that the veteran was diagnosed 
with acute reactive depression, a situational adjustment 
reaction, and a depressive neurosis.  

Air Force clinical documentation dated in January 1982 shows 
that the veteran was diagnosed with continuous alcohol abuse.  
An undated treatment entry notes that the veteran complained 
of depression associated with multiple family, job, physical, 
and adjustment problems.  A December 1982 hospital summary 
indicates that the veteran was hospitalized to participate in 
an alcohol rehabilitation program.  Upon discharge from the 
hospital, the veteran was diagnosed with alcohol dependency 
in remission and a passive-aggressive personality disorder.  
Treating Air Force medical personnel commented that the 
veteran's psychosocial stressors included "serious illness 
in self, marital separation, and threatened loss of job."  
He was returned to duty with "a normal psychiatric 
profile."  At his January 1983 physical examination for 
service separation, the veteran reported "frequent trouble 
sleeping; depression or excessive worry; loss of memory or 
amnesia; and nervous trouble of any sort."  The veteran 
clarified that his impaired sleep was associated with 
migraines, prescribed migraine medication, and anxiety.  His 
loss of memory or amnesia arose from a blackout of 
undetermined cause.  On examination, the veteran was found to 
exhibit no psychiatric abnormalities.  

The veteran's service personnel records indicate that his 
military occupation specialties were airlift/bombardment 
aircraft maintenance technician and logistics plans 
specialist.  An undated report from the National Personnel 
Records Center (NPRC) received in July 1997 establishes that: 
the veteran was stationed at Barksdale Air Force Base, 
Louisiana, between October 1970 and April 1972; he was on 
"TDY" at Kadena Air Base, Okinawa, Japan, between April 
1972 and October 1972; and he was subsequently stationed at 
Barksdale Air Force Base, Louisiana, between October 1972 and 
December 1975, March Air Force Base, California, between 
December 1975 and December 1979, England Air Force Base, 
Louisiana, between August 1979 and April 1981; and Aviano Air 
Base, Italy, between April 1982 and February 1983.  There is 
no service documentation establishing that the veteran served 
in either the Republic of Vietnam or Cambodia; and the 
veteran's DD Form 214 and other service personnel records do 
not show that he received any medals consistent with combat 
exposure or consistent with service in Vietnam.  

A March 1984 VA hospital summary and a contemporaneous 
psychological evaluation state that the veteran reported that 
he had been discharged from active service after a long 
conflict with his supervisor about how his duties should be 
performed.  The veteran's history of depression associated 
with family problems and alcoholism was noted.  The veteran 
failed to report for scheduled psychological testing.  No 
psychiatric diagnosis was advanced.  

At a December 1991 VA examination for compensation purposes, 
the veteran complained of depression and Vietnam War-related 
flashbacks.  He reported that he had served as an Air Force 
mechanic and was "TDY [from Barksdale Air Force Base to] 
Southeast Asia for 179 days to Guam, Okinawa, the 
Philippines, Taiwan, Thailand, Japan, and Phan Rang, South 
Vietnam."  He stated that he was in Vietnam for a thirty day 
tour and a second thirty-five day tour.  While in the 
Republic of Vietnam, the veteran had "experiences with" the 
loss of planes, crews, and friends and the death of a service 
comrade from "aspiration of emesis during an [episode of] 
excessive alcohol intake."  An diagnostic impression of a 
dysthymic disorder with PTSD features" was advanced.  

A January 1993 VA psychological evaluation notes that the 
veteran complained of PTSD, anxiety, depression, and 
long-term alcohol abuse.  His PTSD-related symptoms included 
Vietnam-related flashbacks and nightmares; constant anger; 
crying spells; and impaired sleep.  The veteran's nightmares 
"involve[d] seeing the last person he killed, a young girl 
whose gun jammed which allowed him to live and to kill her."  
He reported that he had served in the Republic of Vietnam for 
two thirty-three day long tours.  While in the Republic of 
Vietnam, the veteran and a friend volunteered to ride in 
aircraft on missions during which he was nearly killed while 
firing a gun from an aircraft and his friend was killed.  The 
results of the veteran's Minnesota Multiphasic Personality 
Inventory Two were considered to be invalid due to his 
excessive endorsement of deviant items.  The VA examiner 
commented that the veteran was "vague and sketchy in his 
discussion of events in Vietnam;" appeared to have some 
trouble remembering dates for events; and had changed his 
previous story that his friend had died due to aspiration of 
vomit secondary to excessive alcohol intake.  The examiner 
commented that the interview "results elicit what sounds 
like PTSD symptoms, yet he is vague and incomplete about the 
events in Vietnam."  Impressions of "alcohol 
dependency-reported in remission" and "a depressive 
disorder [not otherwise specified] with associated anxiety 
and PTSD-like symptoms" were advanced.  

At a January 1993 VA examination for compensation purposes, 
the veteran complained of Vietnam-related nightmares, 
flashbacks, and intrusive thoughts; depression; anxiety; 
audiovisual hallucinations; hypervigilance; a startle 
reaction; limited social interaction; and impaired sleep.  He 
reported that he had "volunteered for Vietnam;" was sent to 
Vietnam in April 1972 and "spent 170 days there ... on a 
TDY;" went to Thailand for three weeks; and then returned to 
Vietnam for another three months.  While in the Republic of 
Vietnam, the veteran performed maintenance on spotter planes; 
volunteered to both go on search and destroy missions and to 
serve as a door gunner on helicopters; and came under enemy 
rocket fire.  He continued to volunteer to be a helicopter 
door gunner until one of his friends was "dusted."  The VA 
examiner noted that the veteran's claims file had been 
reviewed.  The veteran was diagnosed with recent and historic 
alcohol dependence and abuse; a dysthymic disorder; and 
delayed onset PTSD.  

In his January 1994 notice of disagreement, the veteran 
reported that he had been attached to an Army unit while in 
Vietnam.  He advanced that while on a "search mission with 
the 456th SOS in Phan Rin," he participated in a firefight in 
which his friend "Jose" was killed next to him.  The 
veteran was subsequently given orders to transport "Jose's" 
body back to South Carolina for burial.  He clarified that 
such orders could be found in his military records.  

An August 1994 VA psychological treatment record relates that 
the veteran reported that he had served as an Air Force 
aircraft mechanic for six months in the Republic of Vietnam 
"via TDY orders."  He advanced that he had volunteered to 
be a helicopter door gunner and to go on patrols with ground 
troops during that period.  The veteran stated that he had 
significant combat exposure which included traveling in 
aircraft which came under hostile fire; coming under hostile 
fire from enemy snipers and in fire fights and ambushes; and 
witnessing the deaths of a Viet Cong soldier and a friend in 
combat.  The veteran was reported to exhibit "the full range 
of PTSD-related  psychopathology."  Impressions of PTSD and 
recurrent major depression were advanced.  

An April 1995 VA hospital summary conveys that the veteran 
reported that: he had served in Vietnam as an airplane 
mechanic working on Army aircraft for a six month period in 
1972 and a second six month period in 1973; he sustained a 
gunshot wound to the chest during combat in the Mekong delta 
for which he did not receive the Purple Heart; he had killed 
twelve men and one woman with his rifle; and he had witnessed 
the deaths of ten to twenty American soldiers including his 
friend, "Jose" and over twenty enemy soldiers.  The veteran 
was diagnosed with a not-otherwise specified depressive 
disorder; alcohol, cocaine, and marijuana abuse; and 
"[ruleout] PTSD."  A September 1995 VA hospital summary 
states that the veteran was diagnosed with depression with 
suicidal ideation; cocaine abuse; PTSD; alcohol abuse in 
early remission; and a personality disorder.  

A February 1996 from Craig W. Manmus, M.D., conveys that the 
veteran was diagnosed with PTSD and major depression with 
psychotic features.  A February 1996 VA treatment record 
notes that the veteran reported that he went on search and 
recovery missions and ambushes while in the Republic of 
Vietnam.  Treating VA medical personnel noted that the 
veteran had been diagnosed with PTSD in 1992.  Impressions of 
major depressive episodes with psychosis, PTSD, and a not 
otherwise specified personality disorder were advanced. 

A June 1996 VA treatment record notes that the veteran 
"clearly meets DSM-IV criteria for PTSD [and] major 
depressive disorder with mood-incongruent psychotic 
features."  In October 1996, the veteran submitted a 
photocopy of a photograph of an individual on a beach under 
which is written "in support of RVN service."  The 
photograph has a printed date of July 1973 on it.  

At a November 1996 VA examination for compensation purposes, 
the veteran reported that he had served in the military as an 
aircraft mechanic; had been assigned to an Army unit; and 
went on "recon and recovery missions."  He related that he 
had experienced several "stressors" including being shot at 
by others; "going into [a] no-fire zone and not being able 
to defend [him]self;" witnessing a service comrade's death 
during an enemy mortar attack; being shot while in Cambodia; 
and killing "thirteen men, two women, and two children."  
The veteran clarified that he did not receive the Purple 
Heart for his wound.  The VA examiner commented that the 
veteran's claims file was not available for review.  The 
veteran was diagnosed with PTSD, recurrent major depression 
with psychotic features, and polysubstance abuse.  A June 
1997 VA treatment record reflects that the veteran was again 
found to meet "DSM-IV criteria for PTSD and major depressive 
disorder with psychotic features."  

At the June 1997 hearing before a VA hearing officer, the 
veteran testified that his PTSD symptomatology included 
flashbacks and nightmares of being in combat and killing 
people.  Frederick Sautter, M.D., stated that he was employed 
by the VA.  The doctor testified that the veteran had been 
diagnosed "independently three different times as suffering 
from PTSD."  He commented that:

[The veteran's] symptoms are very 
classic, in terms of flashbacks and 
nightmares, and all of his descriptions 
of his flashbacks and his nightmares are 
of combat experiences as happens with 
other Vietnam veterans with PTSD.  I have 
not in detail gone through his C file to 
verify everything, but by clinical 
presentation and everything we go by, all 
the signs of PTSD are there.  I believe 
that we in admission to the PTSD Clinic, 
we do check C files.  The description in 
that report reports a number of very 
severe trauma which we verified occurred 
in Vietnam.  So we are very comfortable 
that he meets all criteria for PTSD.  

In an August 1997 written statement, the veteran advanced 
that he had been treated for a mental condition and PTSD 
while in Vietnam and Germany.  At a December 1997 VA 
examination for compensation purposes, the veteran reiterated 
that he had "killed 13 men, 2 kids, and 2 women."  The 
veteran was again diagnosed with PTSD, recurrent major 
depression, and polysubstance dependence in remission.  A May 
1998 VA treatment record reflects that the veteran was again 
diagnosed with chronic PTSD and a major depressive disorder.  

The Board has reviewed the evidence of record including the 
veteran's testimony and statements on appeal.  The veteran's 
service personnel records, which the Board finds more 
probative than the veteran's unsubstantiated claims regarding 
his whereabouts in service, reflect that he never served in 
any capacity in either the Republic of Vietnam or Cambodia.  
Therefore, the veteran could not have participated in or 
witnessed any combat-related event in either the Republic of 
Vietnam or Cambodia.  Given this fact, the Board finds that 
the veteran's alleged inservice stressors are not credible.  
While acknowledging that there is both a clear diagnosis of 
PTSD and a link between current symptomatology and the 
claimed inservice stressors established by medical evidence, 
the Board observes that there is no possibility that the 
inservice stressors occurred as the veteran was not 
physically present in Vietnam and/or Cambodia to witness such 
events.  Neither the veteran nor his accredited 
representatives have challenged the NPRC's listing of the 
veteran's Air Force duty stations.  Therefore, the Board 
concludes that the criteria for granting service connection 
for PTSD are not met and service connection for that disorder 
is not warranted.  


ORDER

Service connection for PTSD is denied.  


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 

